Exhibit 10.4

 

[Seller Lock-up Agreement]

[●], 2020

F-Star Therapeutics Limited

Eddeva B920

Babraham Research Campus

Cambridge, CB22 3AT

UK

 

Re:F-Star Therapeutics Limited

Ladies and Gentlemen:

The undersigned of this lock-up agreement (this “Lock-Up Agreement”) understands
that Spring Bank Pharmaceuticals, Inc., a Delaware corporation (“Company”),
proposes to enter into a Share Exchange Agreement (the “Share Exchange
Agreement”) with F-Star Therapeutics Limited, a company registered in England
and Wales with company number 11532458 (“F-Star”), and the Persons listed on
Schedule I to the Share Exchange Agreement (the “Sellers”), pursuant to which
the Sellers will sell, transfer and convey to Company, and Company will purchase
from Sellers, all of the issued and outstanding F-Star Shares (the
“Acquisition”) on the terms set forth in the Share Exchange Agreement.
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Share Exchange Agreement.

As a material inducement to each of Company, F-Star and the Sellers to enter
into the Share Exchange Agreement and to consummate the Contemplated
Transactions, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of F-Star, the undersigned will not, during
the period commencing on the date hereof and ending on the date that is 180 days
after the Closing Date (the “Lock-Up Period”), directly or indirectly:

 

(i)

offer, pledge, sell, contract to sell, sell any option, warrant or contract to
purchase, purchase any option, warrant or contract to sell, grant any option,
right or warrant to purchase, or otherwise transfer, assign or dispose of (or
enter into any transaction that is designed to, or could reasonably be expected
to, result in the disposition (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise) by the undersigned or
any Affiliate of the undersigned or any Person in privity with the undersigned
or any Affiliate of the undersigned), or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), with respect to, any shares of Company Common Stock or any securities
convertible into or exercisable or exchangeable for Company Common Stock
(including without limitation, Company Common Stock or such other securities
which may be deemed to be beneficially owned by the undersigned in accordance
with the rules

 

--------------------------------------------------------------------------------

 

 

and regulations of the SEC and securities which may be issued upon exercise of a
stock option or warrant) (collectively, the “Stockholder’s Shares”);

 

 

(ii)

enter into any swap or other agreement that transfers, in whole or in part, any
of the economic consequences of ownership of the Company Common Stock or such
other securities, in each case above, that are currently or hereafter owned
either of record or beneficially (as defined in Rule 13d-3 under the Exchange
Act) by the undersigned and whether any such transaction described in this
clause (ii) or clause (i) above is to be settled by delivery of Company Common
Stock or such other securities, in cash or otherwise;

 

 

(iii)

make any demand for or exercise any similar right with respect to the
registration of any shares of Company Common Stock or any security convertible
into or exercisable or exchangeable for Company Common Stock;

 

 

(iv)

grant any proxies or powers of attorney with respect to any of the Stockholders’
Shares, deposit any of the Stockholder’s Shares into a voting trust or enter
into a voting agreement or similar arrangement or commitment with respect to any
of the Stockholder’s Shares; or

 

 

(v)

publicly disclose the intention to do any of the foregoing.

The restrictions and obligations contemplated by this Lock-Up Agreement shall
not apply to:

 

(a)

transfers of Company Common Stock or securities convertible into or exercisable
or exchangeable for Company Common Stock:

 

 

(i)

if the undersigned is a natural person, (A) to a Family Member or a trust formed
for the benefit of the undersigned or the undersigned’s Family Member, (B) the
undersigned’s estate, (C) by bona fide gift, will or intestacy, or (D) any
partnership, corporation or limited liability company which is controlled by the
undersigned or any such Family Member(s);

 

 

(ii)

if the undersigned is a corporation, partnership or other business entity, (A)
to another corporation, partnership or other business entity that is an
affiliate (as defined under Rule 12b-2 of the Exchange Act) of the undersigned,
including investment funds or other entities under common control or management
with the undersigned, (B) any distribution or dividend to equity holders
(including, without limitation, general or limited partners and members) of the
undersigned (including upon the liquidation and dissolution of the undersigned
pursuant to a plan of liquidation approved by the undersigned’s equity holders)
or (C) as a bona fide gift to a charitable organization; or

 

 

(iii)

if the undersigned is a trust, to a grantor or beneficiary of the trust;

 

2

--------------------------------------------------------------------------------

 

provided, that in the case of any transfer or distribution pursuant to this
clause (a), such transfer is not for value and each donee, heir, beneficiary or
other transferee or distributee shall sign and deliver to Company a lock-up
agreement in the form of this Lock-Up Agreement;

 

 

(b)

the exercise of options or warrants to purchase shares of Company Common Stock
or the receipt of shares of Company Common Stock upon the vesting of restricted
stock awards or vesting and settlement of restricted stock units or performance
share units and any related transfer of shares of Company Common Stock to
Company or sales of Company Common Stock (i) deemed to occur upon the cashless
exercise of such options or exercise of such warrants or (ii) for the purpose of
paying the exercise price of such options or warrants or for paying taxes
(including estimated taxes) due as a result of the exercise of such options or
warrants or as a result of the vesting of such shares of Company Common Stock
under such restricted stock awards or the vesting and settlement of such
restricted stock units or performance share units (or the disposition to Company
of any shares of restricted stock granted pursuant to the terms of any employee
benefit plan); provided that if any filing is required under Section 16(a) of
the Exchange Act in connection with such exercise, sale of Company Common Stock,
or receipt, such filing shall include a statement to the effect that such filing
and sale, if applicable, is the result of the exercise or receipt of
equity-based securities pursuant to the Company’s equity incentive plans;

 

 

(c)

transfers by the undersigned of securities acquired in the open market following
the Closing;

 

 

(d)

the establishment of a trading plan that satisfies all of the requirements of
Rule 10b5-1 under the Exchange Act (a “10b5-1 Plan”) for the transfer of shares
of Company Common Stock; provided that no transfers or sales of Company Common
Stock or securities convertible into, or exchangeable or exercisable for,
Company Common Stock, shall be made pursuant to such 10b5-1 Plan prior to the
expiration of the Lock-Up Period; provided further, that if any announcement or
filing under the Exchange Act regarding the establishment or existence of such
10b5-1 Plan shall be required or made voluntarily by the undersigned, the
Company or any other person prior to the expiration of the Lock-Up Period, such
announcement shall include a statement that sales under such 10b5-1 Plan will
not occur until after the expiration of the Lock-Up Period; or

 

 

(e)

the sale of shares of Company Common Stock by the holders of options granted by
F-Star pursuant to the F-star EMI Share Option Scheme, the F-star Alpha Limited
Share Option Scheme and the F-star Beta Limited Share Option Scheme, for the
purpose of paying the exercise price of such options or for paying taxes
(including estimated taxes, and including also any primary or secondary national
insurance contributions in the United Kingdom for which the holders of such
options are liable) due as a result of the exercise, waiver or release of such
options; or

 

3

--------------------------------------------------------------------------------

 

 

(f)

the number of shares of Company Common Stock, if any, received in exchange for
ordinary shares of F-Star purchased in the F-Star Pre-Closing Financing,

 

 

provided, further, that in the case of any such transfer, distribution, sale or
other arrangement pursuant to any of the foregoing clauses (a) through (e), no
filing by any party (donor, donee, transferor or transferee) or the undersigned,
or any director affiliated with any party (donor, donee, transferor or
transferee) or the undersigned, under the Exchange Act, or other public
announcement shall be required or shall be made voluntarily in connection with
such transfer, distribution, sale or other arrangement, other than a filing on a
Form 5 made after the expiration of the Lock-Up Period.

 

For the avoidance of doubt, in no event shall the terms of this Lock-Up
Agreement apply to any shares purchased in the public market following the
Closing Date.

Any attempted transfer in violation of this Lock-Up Agreement will be of no
effect and null and void, regardless of whether the purported transferee has any
actual or constructive knowledge of the transfer restrictions set forth in this
Lock-Up Agreement, and will not be recorded on the share register of Company. In
furtherance of the foregoing, the undersigned agrees that Company and any duly
appointed transfer agent for the registration or transfer of the securities
described herein are hereby authorized to decline to make any transfer of
securities if such transfer would constitute a violation or breach of this
Lock-Up Agreement. F-Star may cause the legend set forth below, or a legend
substantially equivalent thereto, to be placed upon any certificate(s) or other
documents, ledgers or instruments evidencing the Stockholder’s Shares:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND MAY ONLY BE
TRANSFERRED IN COMPLIANCE WITH A LOCK-UP AGREEMENT, A COPY OF WHICH IS ON FILE
AT THE PRINCIPAL OFFICE OF THE COMPANY.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

The undersigned understands that (a) this Lock-Up Agreement is irrevocable and
is binding upon the undersigned’s heirs, legal representatives, successors and
assigns and (b) if the Share Exchange Agreement is terminated pursuant to its
terms, the undersigned shall be automatically released from all restrictions and
obligations under this Lock-Up Agreement.

Any and all remedies herein expressly conferred upon F-Star and Company will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity, and the exercise by F-Star and/or Company of any one remedy
will not preclude the exercise of any other remedy. The undersigned agrees that
irreparable damage would occur to F-Star and Company in the event that any
provision of this Lock-Up Agreement were not performed in accordance with its
specific terms or were otherwise breached. It is accordingly

4

--------------------------------------------------------------------------------

 

agreed that F-Star and Company shall be entitled to an injunction or injunctions
to prevent breaches of this Lock-Up Agreement and to enforce specifically the
terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which F-Star
and Company are entitled at law or in equity, and the undersigned waives any
bond, surety or other security that might be required of F-Star or Company with
respect thereto.

This Lock-Up Agreement and any claim, controversy or dispute arising under or
related to this Lock-Up Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
laws, rules or provisions that would cause the application of the laws of any
other jurisdiction other than the State of Delaware.

The undersigned agrees that, to the extent that the terms of this Lock-Up
Agreement conflict with or are in any way inconsistent with any prior investor
rights agreement, prior registration rights agreement, prior market standoff
agreement or any other prior lock-up or similar prior agreement to which the
undersigned and either F-Star or Company may be a party, this Lock-Up Agreement
supersedes such prior agreement.

 

This Lock-Up Agreement may be executed by facsimile or electronic (i.e., PDF)
transmission, which is deemed an original.

 

[Remainder of page intentionally left blank; signature page follows]

 

5

--------------------------------------------------------------------------------

 

 

Very truly yours,

Print Name of Stockholder:

Signature (for individuals)

 

Signature (for entities)

By:  

Name:  

Title:    

 

 

 

[Signature Page to Lock-Up Agreement]